{¶ 22} I respectfully dissent.
 {¶ 23} The State conceded at oral argument that the magistrate erred in explaining Appellant's right to appointed counsel only "if he and his family could not afford a lawyer." I believe that the majority's plain error analysis is incorrect, as a defendant does not have to object to a trial court's inaccurate recitation of his rights regarding counsel. Moreover, I would adopt the reasoning of the Fifth District in In re Kincaid, 5th Dist. No. 04CA7, 2004-Ohio-3647, and not apply the waiver doctrine to unrepresented juveniles. Although the State concedes that his right to counsel was not adequately explained to him, the majority would require an unrepresented juvenile to realize that the trial court provided him with inaccurate information regarding his right to appointed counsel and then to file objections on this issue to the magistrate's report so as to be able to preserve the issue on appeal. I would reverse.